Name: Council Decision (CFSP) 2015/818 of 26 May 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision
 Subject Matter: international trade;  international affairs;  documentation;  civil law;  criminal law;  economic geography;  Africa;  politics and public safety;  international law
 Date Published: 2015-05-27

 27.5.2015 EN Official Journal of the European Union L 129/13 COUNCIL DECISION (CFSP) 2015/818 of 26 May 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP (1). (2) The Council has since that date repeatedly expressed grave concern about the deteriorating situation in Libya and, in particular, the widespread violence and instability. (3) On 27 August 2014, the United Nations Security Council adopted Resolution (UNSCR) 2174 (2014), following its earlier Resolutions on Libya since UNSCR 1970 (2011). UNSCR 2174 (2014) condemns the ongoing fighting by armed groups and incitement to violence in Libya and introduces further restrictive measures against persons and entities engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstruct or undermine the successful completion of its political transition. (4) On 6 March 2015, the Council adopted Decision (CFSP) 2015/382 (2) extending the application of the travel restrictions and asset freeze measures for persons and entities listed in Annexes II and IV to Decision 2011/137/CFSP to persons and entities engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstructing or undermining the successful completion of its political transition. (5) On 16 March 2015, the Council concluded that Libya is at a crossroads. It recalled that only a political solution can provide a sustainable way forward and contribute to peace and stability in Libya and it referred inter alia to the importance of refraining from actions that can exacerbate current divisions. (6) The Council also condemned actions against Libya's national assets, financial institutions and natural resources, which risk depriving the Libyan people of the benefits of the sustainable development of their country. (7) On 27 March 2015, the United Nations Security Council adopted Resolution 2213 (2015), providing inter alia for certain amendments to the criteria for listing in relation to the travel restrictions and asset freeze measures. (8) The Security Council Committee established pursuant to UNSCR 1970 (2011) updated the list of persons and entities subject to travel restrictions and asset freeze measures. (9) The criteria for the application of the travel restrictions and asset freeze measures as set out in UNSCR 2213 (2015) should also extend to certain other persons and entities not covered by Annexes I or III to Decision 2011/137/CFSP. (10) A threat continues to be posed to the peace, stability or security of Libya and the successful completion of its political transition, inter alia through the exacerbation of current divisions by persons and entities identified as having been involved in the repressive policies of the former regime of Muammar QADHAFI in Libya, or otherwise formerly associated with that regime, and given that most of those persons or entities have not been held accountable for their actions. (11) A threat is also posed by persons and entities owning or controlling Libyan State funds misappropriated during the former regime of Muammar QADHAFI in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition. (12) In view of the gravity of the situation in Libya and having particular regard to the risks referred to above, the criteria for application of the travel restrictions and asset freeze measures for persons and entities listed in Annexes II and IV to Decision 2011/137/CFSP should be amended. (13) Decision 2011/137/CFSP should therefore be amended accordingly. (14) Further action by the Union is needed in order to implement certain of these amendments, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/137/CFSP is hereby amended as follows: (1) Article 5 is replaced by the following: Article 5 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of persons designated and subjected to travel restrictions by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014) and paragraph 11 of UNSCR 2213 (2015), as listed in Annex I. 2. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of persons: (a) involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or persons acting for or on their behalf or at their direction; (b) identified as having been involved in the repressive policies of the former regime of Muammar QADHAFI in Libya, or otherwise formerly associated with that regime, and who pose a continued risk to the peace, stability or security of Libya, or the successful completion of its political transition; (c) engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstructing or undermining the successful completion of its political transition, including by: (i) planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) attacks against any air, land, or sea port in Libya, or against a Libyan State institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) threatening or coercing Libyan State financial institutions and the Libyan National Oil Company, or engaging in any action that may lead to or result in the misappropriation of Libyan State funds; (v) violating, or assisting in the evasion of, the provisions of the arms embargo in Libya established in UNSCR 1970 (2011) and Article 1 of this Decision; (vi) acting for or on behalf of or at the direction of listed persons or entities, (d) that own or control Libyan State funds misappropriated during the former regime of Muammar QADHAFI in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition; as listed in Annex II. 3. Paragraphs 1 and 2 shall not oblige a Member State to refuse its own nationals entry into its territory. 4. Paragraph 1 shall not apply where the Committee determines that: (a) travel is justified on the grounds of humanitarian need, including religious obligation; or (b) an exemption would further the objectives of peace and national reconciliation in Libya and stability in the region. 5. Paragraph 1 shall not apply where: (a) entry or transit is necessary for the fulfilment of a judicial process; or (b) a Member State determines on a case-by-case basis that such entry or transit is required to advance peace and stability in Libya and the Member State subsequently notifies the Committee within 48 hours after making such a determination. 6. Paragraph 2 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the UN; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran Pact) concluded by the Holy See (Vatican City State) and Italy. 7. Paragraph 6 shall be considered as applying also in cases where a Member State is host country to the Organization for Security and Co-operation in Europe (OSCE). 8. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 6 or 7. 9. Member States may grant exemptions from the measures imposed under paragraph 2 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted or hosted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where political dialogue is conducted that directly promotes democracy, human rights and the rule of law in Libya. 10. A Member State wishing to grant exemptions referred to in paragraph 9 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more Council members raise an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 11. Where, pursuant to paragraphs 6, 7, and 9, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I or II, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby.; (2) Article 6 is replaced by the following Article 6 1. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by persons and entities designated and subjected to an asset freeze by the Security Council or by the Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraphs 19 and 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014) and paragraph 11 of UNSCR 2213 (2015), as listed in Annex III, shall be frozen. 2. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by persons and entities: (a) involved in or complicit in ordering, controlling, or otherwise directing, the commission of serious human rights abuses against persons in Libya, including by being involved in or complicit in planning, commanding, ordering or conducting attacks, in violation of international law, including aerial bombardments, on civilian populations and facilities, or by the Libyan authorities, or by persons and entities that have violated or have assisted in violating the provisions of UNSCR 1970 (2011) or of this Decision, or by persons or entities acting for or on their behalf or at their direction, or by entities owned or controlled by them or by persons and entities listed in Annex III to this Decision; (b) identified as having been involved in the repressive policies of the former regime of Muammar QADHAFI in Libya, or otherwise formerly associated with that regime, and who pose a continued risk to the peace, stability or security of Libya, or the successful completion of its political transition; (c) engaged in or providing support for acts that threaten the peace, stability or security of Libya, or obstructing or undermining the successful completion of its political transition, including by: (i) planning, directing, or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) attacks against any air, land, or sea port in Libya, or against a Libyan State institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) threatening or coercing Libyan State financial institutions and the Libyan National Oil Company, or engaging in any action that may lead to or result in the misappropriation of Libyan State funds; (v) violating, or assisting in the evasion of, the provisions of the arms embargo in Libya established in UNSCR 1970 (2011) and Article 1 of this Decision; (vi) acting for or on behalf of or at the direction of listed persons or entities; (d) that own or control Libyan State funds misappropriated during the former regime of Muammar QADHAFI in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition, as listed in Annex IV, shall be frozen; 3. All funds, other financial assets and economic resources, owned or controlled, directly or indirectly, by the entities listed in Annex VI that are frozen as of 16 September 2011, shall remain frozen. 4. No funds, other financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of natural or legal persons or entities referred to in paragraphs 1 and 2. 5. The prohibition on making funds, financial assets or economic resources available to persons or entities referred to in paragraph 2, in so far as it applies to port authorities, shall not prevent the execution, until 15 July 2011, of contracts concluded before 7 June 2011, with the exception of contracts relating to oil, gas and refined products. 6. Exemptions may be made for funds, financial assets and economic resources which are: (a) necessary for basic expenses, including payment for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment for reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services in accordance with national laws; or (c) intended exclusively for payment for fees or service charges, in accordance with national laws, for routine holding or maintenance of frozen funds, other financial assistance and economic resources; after notification by the Member State concerned to the Committee, where appropriate, of the intention to authorise access to such funds, other financial assets or economic resources and in the absence of a negative decision by the Committee within five working days of such notification. 7. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to the Committee, where appropriate, and approval by the Committee; or (b) the subject of a judicial, administrative or arbitral lien or judgement, in which case the funds, other financial assets and economic resources may be used to satisfy that lien or judgement provided that the lien or judgement was entered before the date of adoption of UNSCR 1970 (2011), and is not for the benefit of a person or entity referred to in paragraph 1 or 2, after notification by the Member State concerned to the Committee, where appropriate. 8. With regard to persons and entities listed in Annex IV, exemptions may also be made for funds and economic resources which are necessary for humanitarian purposes, such as delivering or facilitating the delivery of assistance, including medical supplies, food, the provision of electricity, humanitarian workers and related assistance, or evacuating foreign nationals from Libya. 9. With regard to entities referred to in paragraph 3, exemptions may also be made for funds, financial assets and economic resources provided that: (a) the Member State concerned has provided notice to the Committee of its intent to authorise access to funds, other financial assets, or economic resources, for one or more of the following purposes and in the absence of a negative decision by the Committee within five working days of such a notification: (i) humanitarian needs; (ii) fuel, electricity and water for strictly civilian uses; (iii) resuming Libyan production and sale of hydrocarbons; (iv) establishing, operating, or strengthening institutions of civilian government and civilian public infrastructure; or (v) facilitating the resumption of banking sector operations, including to support or facilitate international trade with Libya; (b) the Member State concerned has notified the Committee that those funds, other financial assets or economic resources shall not be made available to or for the benefit of the persons referred to in paragraphs 1, 2 and 3; (c) the Member State concerned has consulted in advance the Libyan authorities about the use of such funds, other financial assets, or economic resources; and (d) the Member State concerned has shared with the Libyan authorities the notification submitted pursuant to this paragraph and the Libyan authorities have not objected within five working days to the release of such funds, other financial assets, or economic resources. 10. Paragraphs 1 and 2 shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraph 1, or 2 and after notification by the relevant Member State to the Committee, where appropriate, of the intention to make or receive such payments or to authorise the unfreezing of funds, other financial assets or economic resources for this purpose, 10 working days prior to such authorisation. 11. Paragraph 3 shall not prevent an entity referred to therein from making payment due under a contract entered into before the listing of such an entity under this Decision, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in paragraphs 1, 2 and 3, and after notification by the relevant Member State to the Committee of the intention to make or receive such payments or to authorise the unfreezing of funds or other financial assets or economic resources for this purpose, 10 working days prior to such authorisation. 12. With regard to persons and entities listed in Annex IV, and by way of derogation from paragraph 2, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources provided the following conditions are met: (a) the funds or economic resources are subject of an arbitral decision rendered prior to the date on which the natural or legal person, entity or body referred to in paragraph 2 was listed in Annex IV or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in Annexes III or IV; and (d) recognising the decision is not contrary to public policy in the Member State concerned. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 13. Paragraph 4 shall not apply to the addition to frozen accounts of: (a) interest or other earnings due on those accounts; (b) payments due under contracts, agreements or obligations that arose before the date on which those accounts became subject to restrictive measures; or (c) payments due under judicial, administrative or arbitral decisions rendered in the Union or enforceable in the Member State concerned, with regard to persons and entities listed in Annex IV; provided that any such interest, other earnings and payments continue to be subject to paragraphs 1 or 2.; (3) Article 8, paragraph 1 is replaced by the following: 1. The Council shall implement modifications to Annexes I, III, V and VI on the basis of the determinations made by the Security Council or by the Committee.; (4) in Article 9, paragraph 2 is replaced by the following: 2. Where the Council decides to subject a person or entity to the measures referred to in Articles 5(2) and 6(2) it shall amend Annexes II and IV accordingly.; (5) Article 10 is replaced by the following: Article 10 1. Annexes I, II, III, IV and VI shall include the grounds for listing of listed persons and entities concerned, as provided by the Security Council or by the Committee with regard to Annexes I, III and VI. 2. Annexes I, II, III, IV and VI shall also contain, where available, the information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Committee with regard to Annexes I, III and VI. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Annexes I, III and VI shall also include the date of designation by the Security Council or by the Committee.; (6) in Article 12, paragraph 2 is replaced by the following: 2. The measures referred to in Articles 5(2) and 6(2) shall be reviewed at regular intervals and at least every 12 months. They shall cease to apply in respect of the persons and entities concerned if the Council determines, in accordance with the procedure referred to in Article 8(2), that the conditions for their application are no longer met.; (7) Annex I to Decision 2011/137/CFSP is replaced by Annex I to this Decision; (8) in Annex II to Decision 2011/137/CFSP, the title is replaced by the following: List of persons referred to in Article 5(2); (9) Annex III to Decision 2011/137/CFSP is replaced by Annex II to this Decision; (10) in Annex IV to Decision 2011/137/CFSP, the title is replaced by the following: List of persons and entities referred to in Article 6(2); (11) Annex III to this Decision is added as Annex VI to Decision 2011/137/CFSP. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 26 May 2015. For the Council The President F. MOGHERINI (1) Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 53). (2) Council Decision (CFSP) 2015/382 of 6 March 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (OJ L 64, 7.3.2015, p. 38). ANNEX I ANNEX I LIST OF PERSONS REFERRED TO IN ARTICLE 5(1) A. Individuals 1. Name: ABDULQADER MOHAMMED AL-BAGHDADI Title: Dr Designation: Head of the Liaison Office of the Revolutionary Committees DOB:1 Jul. 1950POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B010574 National identification no: na Address: Tunisia (Believed status/location: jail in Tunisia.) Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Believed status/location: deceased. Al-Baghdadi was listed on 26 February 2011 by the UNSCR pursuant to paragraph 15 of resolution 1970 as Head of the Liaison Office of the Revolutionary Committees . Additional information Revolutionary Committees involved in violence against demonstrators. 2. Name: ABDULQADER YUSEF DIBRI Title: na Designation: Head of Muammar Qadhafi's personal security DOB: 1946 POB: Houn, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Dibri was listed on 26 February 2011 pursuant to paragraph 15 of resolution 1970 as Head of Muammar Qadhafi's personal security . Additional information: Responsibility for regime security. History of directing violence against dissidents. 3. Name: SAYYID MOHAMMED QADHAF AL-DAM Title: na Designation: na DOB: 1948 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Qadhaf Al-dam was listed on 26 February 2011 pursuant to paragraph 15 of resolution 1970 as Cousin of Muammar Qadhafi . Additional information In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. 4. Name: QUREN SALIH QUREN AL QADHAFI Title: na Designation: Libyan Ambassador to Chad DOB: na POB: na Good quality a.k.a.: Akrin Saleh Akrin () Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Egypt Listed on:17 Mar. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Al Qadhafi was listed on 17 March 2011 pursuant to paragraph 15 of resolution 1970 as Libyan Ambassador to Chad  . Additional information Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for 5. Name: AMID HUSAIN AL KUNI Title: Colonel Designation: Governor of Ghat (South Libya) DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: South Libya) Listed on:17 Mar. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Additional information Directly involved in recruiting mercenaries. 6. Name: ABU ZAYD UMAR DORDA Title: na Designation: a) Position: Director, External Security Organisation. b) Head of external intelligence agency. DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya ((Believed status/location: in custody in Libya)) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Regime loyalist. Head of external intelligence agency. 7. Name: ABU BAKR YUNIS JABIR Title: Major General Designation: Position: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Overall responsibility for actions of armed forces. 8. Name: MATUQ MOHAMMED MATUQ Title: na Designation: Position: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. Additional information Senior member of regime. Involvement with the Revolutionary Committees. Past history of involvement in suppression of dissent and violence. 9. Name: AISHA MUAMMAR MUHAMMED ABU MINYAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Travelled in violation of paragraph 15 of resolution 1970, as described by the Panel of Experts on Libya in its 2013 Interim Report. 10. Name: HANNIBAL MUAMMAR QADHAFI Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B/002210 National identification no: na Address: Algeria (Believed status/location: Algeria) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 11. Name: KHAMIS MUAMMAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 12. Name: MOHAMMED MUAMMAR QADHAFI Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 13. Name: MUAMMAR MOHAMMED ABU MINYAR QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Responsibility for ordering repression of demonstrations, human rights abuses. 14. Name: MUTASSIM QADHAFI Title: na Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 15. Name: SAADI QADHAFI Title: na Designation: Commander Special Forces DOB: a)27 May 1973b)1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 16. Name: SAIF AL-ARAB QADHAFI Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 17. Name: SAIF AL-ISLAM QADHAFI Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B014995 National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. 18. Name: 1: ABDULLAH AL-SENUSSI Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar Qadhafi. 19. Name: SAFIA FARKASH AL-BARASSI Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no. 03825239) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: na Address: Sultanate of Oman Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. 20. Name: ABDELHAFIZ ZLITNI Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Involved in violence against demonstrators. Secretary of the General People's Committee for Finance and Planning. Zlitni is currently acting as temporary head of the Central Bank of Libya. He was previously National Oil Corporation Chairman. Our information suggests that he is currently engaged in trying to raise funds for the regime to replenish Central Bank reserves already spent on sustaining the current military campaign. ANNEX II ANNEX III LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 6(1) A. Individuals 6. Name: ABU ZAYD UMAR DORDA Title: na Designation: a) Position: Director, External Security Organisation. b) Head of external intelligence agency. DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya ((Believed status/location: in custody in Libya)) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Regime loyalist. Head of external intelligence agency. 7. Name: ABU BAKR YUNIS JABIR Title: Major General Designation: Position: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Overall responsibility for actions of armed forces. 8. Name: MATUQ MOHAMMED MATUQ Title: na Designation: Position: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. Additional information Senior member of regime. Involvement with the Revolutionary Committees. Past history of involvement in suppression of dissent and violence. 9. Name: AISHA MUAMMAR MUHAMMED ABU MINYAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Travelled in violation of paragraph 15 of resolution 1970, as described by the Panel of Experts on Libya in its 2013 Interim Report. 10. Name: HANNIBAL MUAMMAR QADHAFI Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B/002210 National identification no: na Address: Algeria (Believed status/location: Algeria) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 11. Name: KHAMIS MUAMMAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 12. Name: MOHAMMED MUAMMAR QADHAFI Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 13. Name: MUAMMAR MOHAMMED ABU MINYAR QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Responsibility for ordering repression of demonstrations, human rights abuses. 14. Name: MUTASSIM QADHAFI Title: na Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 15. Name: SAADI QADHAFI Title: na Designation: Commander Special Forces DOB: a)27 May 1973b)1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 16. Name: SAIF AL-ARAB QADHAFI Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 17. Name: SAIF AL-ISLAM QADHAFI Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B014995 National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. 18. Name: 1: ABDULLAH AL-SENUSSI Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar Qadhafi. 19. Name: SAFIA FARKASH AL-BARASSI Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no. 03825239) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: na Address: Sultanate of Oman Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. 20. Name: ABDELHAFIZ ZLITNI Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Involved in violence against demonstrators. Secretary of the General People's Committee for Finance and Planning. Zlitni is currently acting as temporary head of the Central Bank of Libya. He was previously National Oil Corporation Chairman. Our information suggests that he is currently engaged in trying to raise funds for the regime to replenish Central Bank reserves already spent on sustaining the current military campaign. ANNEX III ANNEX VI LIST OF ENTITIES REFERRED TO IN ARTICLE 6(3) 1. Name: LIBYAN INVESTMENT AUTHORITY A.k.a.: Libyan Foreign Investment Company (LFIC) F.k.a.: na Address:1 Fateh Tower Office, No 99 22nd Floor, Borgaida Street, Tripoli, 1103, LibyaListed on:17 Mar. 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. 2. Name: LIBYAN AFRICA INVESTMENT PORTFOLIO A.k.a.: na F.k.a.: na Address:Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, LibyaListed on:17 Mar. 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime.